It is here insisted that the judgment is erroneous in that it failed to follow the verdict of the jury. The verdict of the jury was: "We the jury find the defendant guilty as charged in the complaint and fix his fine at $50.00." The judgment proceeds: "It is therefore considered and adjudged by the court that said defendant is guilty of violating the prohibition law as charged in the complaint and that the State of Alabama recover etc." We see no variance in this judgment from the verdict of the jury. The complaint charged a violation of the prohibition law in specified particulars, and the verdict was referable to any of the alternate charges proven by the evidence.
The witness, having testified that he smelled the contents of the fruit jar, and *Page 458 
that it was whisky, was qualified as to his knowledge on this point. Whatever error was committed by the court in permitting the witness to testify as to the smell was cured by the testimony when he said: "I smelled it, and I know whisky when I smell it."
The questions asked defendant's witnesses on cross-examination were properly allowed by the court for the purpose of testing the witness on the points involved.
Refused charge 1 requested by the defendant justifies a reasonable doubt upon a part of the evidence, and for that reason is bad.
We find no error in the record, and the judgment is affirmed.
Affirmed.